Citation Nr: 0204927	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-13 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral allergic conjunctivitis.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1962 to March 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for bilateral allergic conjunctivitis, effective 
from December 11, 1998, but assigned a noncompensable rating.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected bilateral allergic 
conjunctivitis, from zero to 10 percent disabling, effective 
from December 11, 1998 by an August 2000 rating decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 10 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Since December 1998, the appellant's service-connected 
allergic conjunctivitis has been manifested by tearing and 
dry eyes.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for allergic conjunctivitis have not been met at any time 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, Diagnostic Codes 6017, 6018 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a January 1999 VA eye examination, the appellant stated 
that he had been exposed to petroleum based fumes in service 
and that exposure to similar fumes now caused excessive 
tearing.  He reported that this happened frequently but 
randomly.  Examination revealed refraction in the right eye 
of +1.26, +0.75 at axis 42 with best corrected vision of 
20/20.  Refraction in the left eye was +1.00, +0.75 at axis 
132 with best corrected vision of 20/20.  The corneas were 
clear.  Anterior chambers were deep and clear.  Lenses were 
clear.  Pupils were equal and reactive to light.  Extraocular 
muscles were orthophoric with full gaze.  Visual fields were 
grossly full.  Conjunctiva showed only trace papillary 
reaction of the upper tarsal conjunctiva.  Fundus exam showed 
0.4 cup disc ration with pink and sharp margins in both eyes.  
Macular, vessels, and periphery appeared within normal 
limits.

The examiner diagnosed probable seasonal allergic 
conjunctivitis in both eyes and hyperopic astigmatism with 
presbyopia.  The examiner commented that the appellant had a 
mild hyperopic astigmatism along with presbyopia, which was 
normal for his age.  His present glasses were adequate for 
this refractive condition.  His other symptoms were 
consistent with seasonal allergic type symptoms.  The 
findings were very mild.  The examiner recommended that the 
appellant seek help with a local ophthalmologist to use some 
of the newer allergy medications to help with his symptoms 
and evaluate him when his problem was actually bothering him.

In September 1999 the appellant was treated as a VA 
outpatient for complaints of runny itchy eyes all of his 
life, which had increased over the past few days.  His eyes 
were runny, itchy, and hurting.  There was some blurred 
vision.  The pupils were equal, round, and reactive to light 
and accommodation.  The discs were intact.  The conjunctivae 
were injected, and the sclerae were slightly injected.  The 
diagnosis was allergic conjunctivitis.

In November 1999 the appellant was treated as a VA outpatient 
for complaints of constant teary eyes.

In March 2000 the appellant was examined as a VA outpatient 
for complaints that his eyes started running when the wind 
hit them and to obtain new glasses for reading.  Examination 
revealed refraction in the right eye of +1.25, +0.75 at axis 
45 with best corrected vision of 20/20.  Refraction in the 
left eye was +0.75, +0.75 at axis 140 with best corrected 
vision of 20/20.  The corneas were clear.  Anterior chambers 
were clear.  Lenses were clear.  Conjunctivae were clear.  
Macular, vessels, and periphery appeared within normal 
limits.  The examiner diagnosed hyperopia and mild dry eyes.

At an August 2000 VA eye examination, the appellant 
complained of epiphora particularly when wind or air 
conditioning vent air hit him in the eyes or when he tried to 
read and do paperwork.  He also complained of some itching.  
He stated that he currently used artificial tears but that he 
did not think they helped at all.  He stated that he had used 
other forms of treatment but had gotten no relief from them 
either.

Examination revealed refraction in the right eye of +0.75, 
+0.75 at axis 1.5 with best corrected vision of 20/25.  
Refraction in the left eye was +0.75, +0.75 at axis 140 with 
best corrected vision of 20/25.  Applanation tension was 21 
in both eyes.  The corneas were clear.  There was no punctate 
staining present.  Anterior chambers were deep and clear.  
Lenses were essentially clear.  Lids appeared within normal 
limits.  No maceration at the canthi was seen.  There was no 
epiphora present on examination.  Pupils were equal and 
reactive to light.  Extraocular muscles were orthophoric with 
full gaze.  Conjunctiva showed only minimal papillary 
formation of the tarsal conjunctiva of both eyes.  The 
conjunctiva showed no significant vascular injection.  Fundus 
exam showed 0.4 cup disc ration with pink and sharp margins.  
Macular, vessels, and periphery appeared within normal 
limits.

The examiner diagnosed epiphora of uncertain etiology by 
history of the patient and allergic conjunctivitis with only 
minimal objective findings.  The examiner commented that the 
appellant had a fairly normal eye examination with no 
significant signs of dry eye symptoms or allergic 
conjunctivitis present upon examination.  When the appellant 
was informed of this, he became agitated and demanded a more 
satisfactory explanation for his epiphora.  He also demanded 
that another ophthalmologist perform an examination of him.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)).  The appellant 
was notified of the symptomatology necessary to obtain a 
higher disability rating, and the RO arranged for VA 
examinations of the appellant.  No further assistance is 
necessary to substantiate the appellant's claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001); see also Green v. Derwinski, 1 Vet. App. 
121 (1991) (holding that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) (holding that, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).

Having determined that the duty to assist has been fulfilled, 
the Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The appellant has disagreed with the original disability 
rating assigned for his bilateral allergic conjunctivitis.  
There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate Statement of the Case (SOC).  Id. at 
126, 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126.  With an increased rating claim, 
"the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

With regard to the appellant's bilateral allergic 
conjunctivitis, the September 2000 supplemental statement of 
the case (SSOC) provided to the appellant identified the 
issue on appeal as evaluation of bilateral allergic 
conjunctivitis, currently evaluated as 10 percent disabling.  
The RO has not limited its consideration of this issue to 
only the recent medical evidence of record.  Indeed, when the 
RO increased the appellant's disability rating for his 
bilateral allergic conjunctivitis in August 2000, the RO did 
so effective from the date of the appellant's original claim 
for service connection; therefore, it has not violated the 
principle of Fenderson.  The appellant has been provided 
appropriate notice of the pertinent laws and regulations and 
has had his claim of disagreement with the original rating 
properly considered based on all the evidence of record.  The 
RO complied with the substantive tenets of Fenderson in its 
adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).

Because this appeal is from the initial rating assigned to 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  The Board will consider all evidence in 
determining the appropriate evaluation for the appellant's 
service-connected disability. 

The RO determined that the appellant's claim for service 
connection for bilateral allergic conjunctivitis was received 
on December 11, 1998, and that was the effective date for the 
award of the 10 percent disability rating.  The Board will 
address whether he was entitled to higher disability rating 
from that date.

Separate diagnostic codes identify the various disabilities.  
Id.  It is necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  

Under the rating schedule, separate rating criteria are 
provided for conjunctivitis that is trachomatous, and for 
other, nontrachomatous conjunctivitis.  See 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6017, 6018 (2001).  The appellant's 
service-connected allergic conjunctivitis is currently 
evaluated as 10 percent disabling under Diagnostic Code 6018, 
for conjunctivitis, other, chronic.  Under Diagnostic Code 
6018, conjunctivitis that is healed is to be rated on 
residuals, if there are no residuals a noncompensable rating 
is assigned.  A 10 percent evaluation is warranted for active 
conjunctivitis with objective symptoms.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2001).  No higher disability rating is 
available under this diagnostic code, and the VA examinations 
and outpatient treatment records show no residuals from the 
appellant's allergic conjunctivitis to warrant a rating under 
a different diagnostic code.

The Board has considered entitlement to an evaluation in 
excess of 10 percent for the appellant's conjunctivitis, but 
such an evaluation is not supported by the evidence.  A 10 
percent evaluation is the highest rating available under the 
rating code for chronic conjunctivitis.  38 C.F.R. § 4.84a, 
Diagnostic Code 6018 (2001).  There is no evidence to 
demonstrate the presence of trachomatous conjunctivitis, so 
that evaluation under Diagnostic Code 6017 is not warranted.  
38 C.F.R. § 4.84a, Diagnostic Code 6017 (2001).

Finally, the Board has also considered entitlement to an 
increased evaluation on an extraschedular basis, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2001).  It is undisputed 
that the appellant's service-connected conjunctivitis has an 
adverse effect on his employment, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 1991).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).

There is no objective evidence that the appellant's service 
connected conjunctivitis presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for allergic conjunctivitis is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


